Appellant was convicted of burglary, and his punishment fixed at two years confinement in the penitentiary. Appellant's bill of exceptions relates to the action of the court admitting testimony in regard to appellant's age. Appellant introduced testimony showing that at the date of the alleged offense he was under 16 years of age. Therefore, if convicted he could be sentenced to the reformatory. The State took issue with him, and the testimony objected to in the bills was admitted. We do not deem it necessary to consider the objections, for the undisputed testimony shows that appellant was more than 16 years of age at the time of his trial. This fact was testified to by defendant, his father and mother. The record discloses that the trial judge believed that if appellant was under 16 years of age at the date of the offense he should give him the benefit of the punishment in the house of reformatory and correction, instead of the penitentiary. We hold that article 1145, Code Criminal Procedure, requires that defendant be under 16 years of age at the time of the trial, in order to be sent to the reformatory. There is no error in this record, and the judgment is affirmed.
Affirmed.